Per Curiam.

The Court of Appeals proceeded pursuant to former R. C. 2945.39 and denied appellant’s request for release. That statute was repealed and replaced, however, by the enactment of H. B. No. 565, effective November 1, 1978. Thus, the provisions of former R. C. 2945.39 were not in existence at the time appellant sought relief. Accordingly, the court should have looked to the new enactment for resolution of the cause. For this reason, the judgment of the Court of Appeals is reversed and this cause is remanded to that court for consideration under present statutory provisions.

Judgment reversed and cause remanded.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes,. JJ., concur.